983 F.2d 1088
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Anthony STACK, Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.
No. 92-5116.
United States Court of Appeals, Federal Circuit.
Nov. 24, 1992.

Before RICH, LOURIE and SCHALL, Circuit Judges.
DECISION
PER CURIAM.


1
Anthony Stack appeals the judgment of the United States Claims Court, 25 Cl.Ct. 634 (1992), granting the government's motion for summary judgment and dismissing Stack's complaint for failing to state a claim upon which relief could be granted.   The Claims Court held that, because the written contract at issue vested the IRS with discretion as to the amount of compensation to be awarded, Stack's complaint failed to state a claim upon which relief could be granted.   We affirm.

DISCUSSION

2
The Claims Court fully and carefully considered all of the arguments raised by Stack in this appeal.   Accordingly, we adopt the Claims Court's opinion.